UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period :	January 1, 2015 — December 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: As 2016 gets under way, a number of factors in todays markets stand out. Last year, the U.S. Federal Reserve announced a liftoff in short-term interest rates. The first increase took place in December, but the Fed has said that future hikes will likely occur at a gradual pace. Meanwhile, central banks in Europe and Japan continue to run accommodative monetary policies. Chinas economy, the worlds second largest, is slowing, with global ramifications. In addition, the price of a barrel of oil is testing multi-year lows. This combination of factors tempered the performance of stocks in 2015 after a string of solid annual gains over the previous three years. Should the economy continue to grow, stocks could rise, but it would be prudent to be prepared for bouts of volatility in the months ahead. Managing downside risk while pursuing returns in todays investing environment poses a challenge. Putnams experienced portfolio managers are constantly seeking innovative ways to maneuver in todays markets, relying on a proprietary global research framework to guide their investment decisions. The interview on the following pages provides an overview of your funds performance for the reporting period ended December 31, 2015, as well as an outlook for the coming months. We also encourage you to consult your financial advisor to ensure that your portfolio is in line with your investment goals, time horizon, and risk tolerance. As always, thank you for investing with Putnam. Performance summary (as of 12/31/15) Investment objective Capital growth with current income as its secondary objective Net asset value December 31, 2015 Class IA: $9.67 Class IB: $9.56 Total return at net asset value MSCI EAFE Value (as of 12/31/15) Class IA shares* Class IB shares† Index (ND) 1 year –1.71% –2.00% –5.68% 5 years 15.18 13.75 13.39 Annualized 2.87 2.61 2.55 10 years 15.95 13.00 21.39 Annualized 1.49 1.23 1.96 Life 155.77 145.35 152.50 Annualized 5.07 4.84 5.02 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: January 2, 1997. † Class inception date: April 6, 1998. The MSCI EAFE Value Index (ND) is an unmanaged index that measures the performance of equity securities representing the value style in countries within Europe, Australasia, and the Far East. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. Putnam VT International Value Fund 1 Report from your fund’s manager What was the environment like for international value investing for the 12-month reporting period ended December 31, 2015? During the course of 2015, the U.S. economy continued to strengthen. There were improvements in employment, housing, and other economic measurements. However, equity markets around the world were volatile as investors weighed a confluence of factors — including the strong U.S. dollar, low crude oil prices, the Greek debt crisis, and slower growth in China. The third quarter was especially noteworthy, when the People’s Bank of China unexpectedly devalued the Chinese yuan. Stocks rebounded in October in response to a stimulative global central bank policy. The rally continued into November. Several high-profile global corporations announced disappointing third-quarter earnings. Given their global reach, large-cap stocks were more susceptible to the economic slowdown in China and other emerging markets, as well as to low commodity prices and a strong U.S. dollar that curbed the value of revenue collected overseas. New headwinds emerged in December, affecting the performance of all stocks. Weakness in the energy and commodity-related sectors spread to other sectors of the market. As had been widely expected, the Federal Reserve took the first step on the path of gradual normalization of interest rates and raised its short-term benchmark rate on December 16. Investors initially cheered the rate hike, which reflected the Fed’s confidence in the U.S. economy. However, the final weeks of 2015 saw increased volatility and a “risk-off” flight to safe havens, as investors considered the slump in commodity prices, troubles in the high-yield market, continued weakness in China and emerging markets, and the future pace of Fed rate increases. How did Putnam VT International Value Fund perform for the 12-month reporting period ended December 31, 2015? In a challenging market environment, International Value Fund’s class IA shares returned –1.71%, outperforming their benchmark, the MSCI EAFE Value Index, which retreated -5.68%. Much of the outperformance relative to the benchmark was due to individual stock selection. What holdings helped performance? The portfolio benefited from our decision not to hold benchmark component Banco Santander, the Spanish-based bank. The bank’s stock price has performed well, along with other European banks. But they all had a major run, and the stock prices were dragged down during the period. An overweight to ING Groep, the Dutch-based bank, helped performance. Another positive contributor was Hong Kong Land Holdings, a commercial and residential real estate developer with exposure to Hong Kong and, to a lesser degree, mainland China. Coming out of 2014, the Chinese markets were rocketing back, and Hong Kong Land was highly levered to a buoyant retail and residential market. We saw a sharp rise in the value of the company’s shares, and sold them in March. What holdings hurt performance? Two energy companies — Encana and Genel Energy [sold-off by period’s end] — were the number one and number two detractors, respectively. These two companies, both out-of-benchmark holdings, lost value as oil hit multi-year lows. RWE, a German-based electric and natural gas utility serving German consumers, also detracted from performance. Are you seeing any value-investing opportunities just yet in the energy or basic materials sectors? From generic measures of valuation — whether it’s earnings or cash flow multiples — many energy and basic materials stocks look extraordinarily cheap. However, I am a little cautious on the fundamentals of the commodities themselves. Certainly, the supply-and-demand argument for oil, iron ore, and copper is still geared toward the supply side. We don’t see this fundamental demand gap closing in the next couple of quarters, whether it be incremental demand from China or demand for oil byproducts like gasoline. So while energy and basic materials stocks are cheap, we are more cautious on the fundamentals of the commodities themselves. What is your outlook? As we head into 2016, it is quite likely that volatility may persist as we face a few headwinds, including concerns over struggling emerging markets, especially China. From an economic perspective, I see more muted growth going forward. Emerging-market growth has diminished significantly, while growth in the United States is gathering some strength. However, it is my feeling that growth in the developed markets is not enough to take the baton from the emerging markets. Our view is that Europe is an interesting area for investment right now, and we should start to see some of that hold. We should see lending growth in the economy as well as some demand from the consumer. And so our view on Europe is relatively positive, particularly from a corporate earnings perspective. I believe there are a lot of changes in the markets, but also a lot of opportunities. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Value stocks may fail to rebound, and the market may not favor value-style investing. These risks are generally greater for small and midsize companies. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of 2 Putnam VT International Value Fund over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. You can lose money by investing in the fund. Your fund’s manager Portfolio Manager Darren A. Jaroch, CFA, joined Putnam in 1999 and has been in the investment industry since 1996. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT International Value Fund3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 7/1/15 to 12/31/15. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/14*‡ 0.88% 1.13% Annualized expense ratio for the six-month period ended 12/31/15† 0.88% 1.13% *Fiscal-yeare xpensei nformationi nt hist ablei st akenf romt hem ostr ecent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. †Fort hef und’sm ostr ecentf iscalh alfy ear;m ayd ifferf rome xpenser atios based on one-year data in the financial highlights. ‡Restated to reflect current fees. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/15 for the 6 months ended 12/31/15 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $4.26 $5.47 $4.48 $5.75 Ending value (after expenses) $922.70 $921.00 $1,020.77 $1,019.51 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/15. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4 Putnam VT International Value Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT International Value Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT International Value Fund (the “fund”) at December 31, 2015, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2015 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 9, 2016 Putnam VT International Value Fund 5 The fund’s portfolio 12/31/15 COMMON STOCKS (98.3%)* Shares Value Aerospace and defense (1.9%) Airbus Group SE (France) 13,398 $899,588 BAE Systems PLC (United Kingdom) 103,488 761,649 Airlines (1.1%) Japan Airlines Co., Ltd. (Japan) 28,300 1,013,465 Automobiles (5.6%) Daimler AG (Registered Shares) (Germany) 13,625 1,137,282 Nissan Motor Co., Ltd. (Japan) 167,400 1,753,156 Toyota Motor Corp. (Japan) 23,300 1,430,155 Yamaha Motor Co., Ltd. (Japan) 30,400 681,227 Banks (15.6%) Bank of Ireland (Ireland) † 2,355,822 863,406 Bank of Queensland, Ltd. (Australia) 148,351 1,494,643 Barclays PLC (United Kingdom) 237,141 767,549 Danske Bank A/S (Denmark) 24,478 653,950 DNB ASA (Norway) 37,428 460,620 ING Groep NV GDR (Netherlands) 208,415 2,805,485 Lloyds Banking Group PLC (United Kingdom) 545,161 586,767 Shinsei Bank, Ltd. (Japan) 341,000 627,287 Metro Bank PLC (acquired 1/15/14, cost $385,004) (Private) (United Kingdom) † ∆∆ F 18,087 555,275 Mizuho Financial Group, Inc. (Japan) 392,600 783,721 Natixis SA (France) 102,373 578,662 Permanent TSB Group Holdings PLC (Ireland) † 147,447 736,311 Skandinaviska Enskilda Banken AB (Sweden) 63,276 661,580 Sumitomo Mitsui Financial Group, Inc. (Japan) 37,700 1,422,131 Virgin Money Holdings UK PLC (United Kingdom) 166,668 934,516 Beverages (1.1%) Anheuser-Busch InBev SA/NV (Belgium) 7,939 980,665 Building products (0.7%) Compagnie De Saint-Gobain (France) 14,412 619,984 Capital markets (1.6%) Credit Suisse Group AG (Switzerland) 31,101 672,196 UBS Group AG (Switzerland) 37,233 716,508 Chemicals (1.0%) Akzo Nobel NV (Netherlands) 13,195 881,340 Communications equipment (1.3%) Alcatel-Lucent (France) † 293,505 1,164,228 Construction and engineering (1.7%) Vinci SA (France) 23,851 1,529,544 Construction materials (0.7%) CRH PLC (Ireland) 21,088 609,552 Diversified financial services (1.8%) Challenger, Ltd. (Australia) 146,841 925,691 Eurazeo SA (France) 9,323 641,617 Diversified telecommunication services (3.7%) BCE, Inc. (Canada) 15,500 598,851 Com Hem Holding AB (Sweden) 45,959 415,356 Nippon Telegraph & Telephone Corp. (Japan) 17,000 674,931 COMMON STOCKS (98.3%)* cont. Shares Value Diversified telecommunication services cont. Spark New Zealand, Ltd. (New Zealand) 360,172 $811,788 Telecom Italia SpA RSP (Italy) 739,031 755,900 Electric utilities (1.0%) SSE PLC (United Kingdom) 41,658 932,830 Food and staples retail (0.8%) Seven & i Holdings Co., Ltd. (Japan) 15,500 706,729 Food products (3.2%) Barry Callebaut AG (Switzerland)† 650 708,908 Kerry Group PLC Class A (Ireland) 14,177 1,173,215 Nestle SA (Switzerland) 13,529 1,002,819 Household durables (1.7%) Panasonic Corp. (Japan) 100,300 1,017,935 Skyworth Digital Holdings, Ltd. (China) 830,000 536,805 Household products (0.5%) Henkel AG & Co. KGaA (Preference) (Germany) 4,345 484,346 Industrial conglomerates (1.7%) Siemens AG (Germany) 15,825 1,535,358 Insurance (9.2%) ACE, Ltd. S 8,765 1,024,190 Admiral Group PLC (United Kingdom) 13,357 324,886 AIA Group, Ltd. (Hong Kong) 184,200 1,097,382 Allianz SE (Germany) 4,247 752,380 AXA SA (France) 55,740 1,523,855 Intact Financial Corp. (Canada) 11,400 730,615 Prudential PLC (United Kingdom) 79,883 1,788,414 SCOR SE (France) 26,286 983,336 IT Services (0.6%) Worldpay Group PLC (United Kingdom) † 117,735 533,834 Media (3.1%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) 34,092 361,303 Liberty Global PLC Ser. C (United Kingdom) † 19,600 799,092 WPP PLC (United Kingdom) 68,503 1,576,782 Metals and mining (0.3%) Glencore PLC (United Kingdom) 167,931 223,444 Multi-utilities (2.3%) Centrica PLC (United Kingdom) 152,870 491,021 RWE AG (Germany) 35,484 452,302 Veolia Environnement SA (France) 45,330 1,074,468 Oil, gas, and consumable fuels (7.4%) BG Group PLC (United Kingdom) 78,571 1,139,382 EnCana Corp. (Canada) 72,000 365,802 Royal Dutch Shell PLC Class A (United Kingdom) 126,478 2,897,456 Suncor Energy, Inc. (Canada) 51,900 1,339,790 Total SA (France) 20,037 892,365 Personal products (1.3%) Asaleo Care, Ltd. (Australia) 212,100 245,311 Unilever NV ADR (Netherlands) 20,956 907,931 6 Putnam VT International Value Fund COMMON STOCKS (98.3%)* cont. Shares Value Pharmaceuticals (9.3%) Astellas Pharma, Inc. (Japan) 118,900 $1,688,880 AstraZeneca PLC (United Kingdom) 22,550 1,524,582 Bayer AG (Germany) 9,073 1,138,310 Novartis AG (Switzerland) 9,896 845,876 Sanofi (France) 35,679 3,044,339 Real estate investment trusts (REITs) (1.8%) Hibernia REIT PLC (Ireland) 652,480 998,866 Japan Hotel REIT Investment Corp (Japan) 874 646,013 Real estate management and development (2.8%) Hang Lung Group, Ltd. (Hong Kong) 166,000 538,251 Mitsubishi Estate Co., Ltd. (Japan) 29,000 601,081 Mitsui Fudosan Co., Ltd. (Japan) 33,000 826,897 Sumitomo Realty & Development Co., Ltd. (Japan) 18,000 512,873 Software (0.7%) Nintendo Co., Ltd. (Japan) 4,400 605,712 Technology hardware, storage, and peripherals (2.8%) Casetek Holdings, Ltd. (Taiwan) 159,000 644,695 Lenovo Group, Ltd. (China) 670,000 675,147 Samsung Electronics Co., Ltd. (South Korea) 1,115 1,190,633 Tobacco (3.2%) Japan Tobacco, Inc. (Japan) 39,300 1,442,985 Philip Morris International, Inc. 16,000 1,406,561 Trading companies and distributors (2.5%) ITOCHU Corp. (Japan) 50,300 592,939 Mitsubishi Corp. (Japan) 59,400 986,838 Wolseley PLC (United Kingdom) 11,655 633,552 Transportation infrastructure (1.4%) Aena SA (Spain) † 7,057 804,022 Sumitomo Warehouse Co., Ltd. (The) (Japan) 88,000 465,110 Wireless telecommunication services (2.9%) KDDI Corp. (Japan) 33,500 867,213 Vodafone Group PLC (United Kingdom) 526,818 1,704,007 Total common stocks (cost $85,696,534) U.S. TREASURY OBLIGATIONS (0.2%)* Principal amount Value U.S. Treasury Inflation Protected Securities 2.125%, February 15, 2041 i $123,814 $148,155 Total U.S. treasury obligations (cost $148,155) Principal amount/ SHORT-TERM INVESTMENTS (2.6%)* shares Value Putnam Cash Collateral Pool, LLC 0.44% d Shares 941,850 $941,850 Putnam Short Term Investment Fund 0.33% L Shares 1,223,592 1,223,592 U.S. Treasury Bills 0.07%, April 14, 2016 $121,000 120,937 U.S. Treasury Bills 0.08%, February 11, 2016 28,000 27,996 Total short-term investments (cost $2,314,413) Total investments (cost $88,159,102) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreignsecurities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreignsecurities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2015 through December 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $89,144,323. † This security is non-income-producing. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $555,275, or 0.6% of net assets. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $108,309 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Japan 21.7% South Korea 1.3% United Kingdom 20.4 Spain 1.3 France 14.6 Sweden 1.2 Germany 6.2 Belgium 1.1 Netherlands 5.2 New Zealand 0.9 Ireland 4.9 Italy 0.8 Switzerland 4.4 Denmark 0.7 United States 4.3 Taiwan 0.7 Canada 3.4 Norway 0.5 Australia 3.0 Other 0.2 Hong Kong 1.8 Total 100.0% China 1.4 Putnam VT International Value Fund 7 FORWARD CURRENCY CONTRACTS at 12/31/15 (aggregate face value $27,041,867) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 1/20/16 $1,866,226 $1,799,873 $66,353 Canadian Dollar Sell 1/20/16 381,452 398,454 17,002 Euro Buy 3/16/16 151,438 148,185 3,253 Barclays Bank PLC Canadian Dollar Sell 1/20/16 449,822 489,680 39,858 Euro Buy 3/16/16 742,817 727,079 15,738 Hong Kong Dollar Buy 2/17/16 1,342,317 1,342,252 65 Japanese Yen Buy 2/17/16 884,514 856,874 27,640 Singapore Dollar Buy 2/17/16 536,645 543,736 (7,091) Swiss Franc Buy 3/16/16 1,624,613 1,584,819 39,794 Citibank, N.A. Canadian Dollar Sell 1/20/16 944,740 987,688 42,948 Danish Krone Sell 3/16/16 132,566 129,838 (2,728) Japanese Yen Sell 2/17/16 581,621 567,486 (14,135) Credit Suisse International Australian Dollar Buy 1/20/16 578,895 557,631 21,264 Norwegian Krone Buy 3/16/16 352,133 360,335 (8,202) Swedish Krona Buy 3/16/16 527,711 512,893 14,818 Deutsche Bank AG British Pound Sell 3/16/16 125,617 131,532 5,915 Euro Sell 3/16/16 150,240 151,020 780 Goldman Sachs International Japanese Yen Buy 2/17/16 458,894 458,104 790 HSBC Bank USA, National Association Canadian Dollar Sell 1/20/16 92,797 116,949 24,152 Euro Buy 3/16/16 42,568 41,660 908 JPMorgan Chase Bank N.A. British Pound Buy 3/16/16 1,863,169 1,907,195 (44,026) New Zealand Dollar Sell 1/20/16 660,528 615,633 (44,895) Norwegian Krone Buy 3/16/16 138,433 141,632 (3,199) Singapore Dollar Buy 2/17/16 538,053 543,672 (5,619) South Korean Won Sell 2/17/16 1,232,330 1,267,445 35,115 Swedish Krona Buy 3/16/16 382,488 371,705 10,783 Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/20/16 454,087 437,490 16,597 State Street Bank and Trust Co. Australian Dollar Buy 1/20/16 1,313,909 1,299,376 14,533 British Pound Sell 3/16/16 296,202 302,959 6,757 Canadian Dollar Sell 1/20/16 481,332 505,676 24,344 Euro Sell 3/16/16 322,037 329,677 7,640 Israeli Shekel Buy 1/20/16 727,440 722,837 4,603 Japanese Yen Buy 2/17/16 984,149 982,386 1,763 Swedish Krona Buy 3/16/16 488,752 479,305 9,447 UBS AG Australian Dollar Sell 1/20/16 531,345 513,935 (17,410) Canadian Dollar Sell 1/20/16 619,010 647,304 28,294 Euro Sell 3/16/16 3,250,637 3,180,683 (69,954) Swiss Franc Buy 3/16/16 365,118 366,544 (1,426) WestPac Banking Corp. Canadian Dollar Sell 1/20/16 67,213 70,239 3,026 Euro Buy 3/16/16 460,084 450,086 9,998 Total 8 Putnam VT International Value Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $799,092 $8,494,645 $—­ Consumer staples 1,406,561 7,652,909 — Energy 1,705,592 4,929,203 — Financials 1,754,805 26,926,874 555,275 Health care — 8,241,987 — Industrials — 9,842,049 — Information technology 1,164,228 3,650,021 — Materials — 1,714,336 — Telecommunication services 598,851 5,229,195 — Utilities — 2,950,621 — Total common stocks U.S. treasury obligations $—­ $148,155 $—­ Short-term investments 1,223,592 1,090,783 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $275,493 $—­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT International Value Fund 9 Statement of assets and liabilities 12/31/15 Assets Investment in securities, at value, including $911,626 of securities on loan (Note 1): Unaffiliated issuers (identified cost $85,993,660) $87,913,332 Affiliated issuers (identified cost $2,165,442) (Notes 1 and 5) 2,165,442 Foreign currency (cost $4,170) (Note 1) 4,170 Dividends, interest and other receivables 174,885 Receivable for shares of the fund sold 4,951 Foreign tax reclaim 32,408 Unrealized appreciation on forward currency contracts (Note 1) 494,178 Total assets Liabilities Payable for shares of the fund repurchased 111,114 Payable for compensation of Manager (Note 2) 53,080 Payable for custodian fees (Note 2) 9,395 Payable for investor servicing fees (Note 2) 8,089 Payable for Trustee compensation and expenses (Note 2) 82,682 Payable for administrative services (Note 2) 687 Payable for distribution fees (Note 2) 8,515 Unrealized depreciation on forward currency contracts (Note 1) 218,685 Collateral on securities loaned, at value (Note 1) 941,850 Collateral on certain derivative contracts, at value (Note 1) 148,155 Other accrued expenses 62,791 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $184,000,261 Undistributed net investment income (Note 1) 1,694,685 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (98,741,440) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 2,190,817 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $49,515,653 Number of shares outstanding 5,120,302 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $9.67 Computation of net asset value Class IB Net assets $39,628,670 Number of shares outstanding 4,143,361 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $9.56 The accompanying notes are an integral part of these financial statements. 10 Putnam VT International Value Fund Statement of operations Year ended 12/31/15 Investment income Dividends (net of foreign tax of $266,775) $2,750,659 Interest (including interest income of $1,905 from investments in affiliated issuers) (Note 5) 1,908 Securities lending (Note 1) 108,273 Total investment income Expenses Compensation of Manager (Note 2) 692,753 Investor servicing fees (Note 2) 70,451 Custodian fees (Note 2) 23,573 Trustee compensation and expenses (Note 2) 6,546 Distribution fees (Note 2) 110,952 Administrative services (Note 2) 2,608 Other 90,705 Total expenses Expense reduction (Note 2) (3,622) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (259,193) Net realized loss on foreign currency transactions (Note 1) (416,237) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 572,898 Net unrealized depreciation of investments during the year (2,735,253) Net loss on investments Net decrease in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/15 12/31/14 Decrease in net assets Operations: Net investment income $1,866,874 $2,129,055 Net realized gain (loss) on investments and foreign currency transactions (675,430) 10,286,760 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (2,162,355) (23,381,176) Net (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (906,115) (1,069,066) Class IB (589,748) (720,721) Decrease from capital share transactions (Note 4) (12,667,239) (15,601,333) Total decrease in net assets Net assets: Beginning of year 104,278,336 132,634,817 End of year (including undistributed net investment income of $1,694,685 and $1,540,965, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT International Value Fund 11 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended­ Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA­ 12/31/15­ $9.99­ .20­ (.36) (.16) $9.67­ $49,516­ .88­ 1.97­ 29­ 12/31/14­ 11.18­ .20­ (1.22) (.17) 9.99­ 58,217­ .91­ 1.88­ 41­ 12/31/13­ 9.39­ .20­ 1.87­ 2.07­ (.28) 11.18­ 22.63­ 74,948­ .93­ 2.04­ 50­ 12/31/12­ 7.96­ .21­ 1.50­ 1.71­ (.28) 9.39­ 21.80­ 73,265­ .94­ 2.50­ 36­ 12/31/11­ 9.45­ .21­ (1.44) (.26) 7.96­ 72,563­ .93­ 2.33­ 57­ Class IB­ 12/31/15­ $9.88­ .17­ (.36) (.13) $9.56­ $39,629­ 1.13­ 1.71­ 29­ 12/31/14­ 11.06­ .17­ (1.21) (.14) 9.88­ 46,061­ 1.16­ 1.63­ 41­ 12/31/13­ 9.30­ .16­ 1.85­ 2.01­ (.25) 11.06­ 22.21­ 57,687­ 1.18­ 1.60­ 50­ 12/31/12­ 7.87­ .19­ 1.50­ 1.69­ (.26) 9.30­ 21.70­ 37,078­ 1.19­ 2.26­ 36­ 12/31/11­ 9.35­ .18­ (1.43) (.23) 7.87­ 37,682­ 1.18­ 2.04­ 57­ a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. The accompanying notes are an integral part of these financial statements. 12Putnam VT International Value Fund Notes to financial statements 12/31/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2015 through December 31, 2015. Putnam VT International Value Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital growth. Current income is a secondary objective. The fund invests mainly in common stocks of large and midsize companies outside the United States, with a focus on value stocks. Value stocks are those that Putnam Management believes are currently undervalued by the market. If Putnam Management is correct and other investors ultimately recognize the value of the company, the price of its stock may rise. Putnam Management invests mainly in developed countries, but may invest in emerging markets. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. Putnam Management may also use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain Putnam VT International Value Fund 13 or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $112,337 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $941,850 and the value of securities loaned amounted to $911,626. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2015, the fund had a capital loss carryover of $98,553,719 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration N/A $356,867 $356,867 * $49,839,291 N/A 49,839,291 12/31/16 48,357,561 N/A 48,357,561 12/31/17 *Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least 14 Putnam VT International Value Fund annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from foreign currency gains and losses, from realized gains and losses on passive foreign investment companies, from unrealized gains and losses on passive foreign investment companies, and from foreign tax credits. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $217,291 to decrease undistributed net investment income, and $217,291 decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $11,682,759 Unrealized depreciation (9,950,807) Net unrealized appreciation 1,731,952 Undistributed ordinary income 1,985,554 Capital loss carryforward (98,553,719) Cost for federal income tax purposes $88,346,822 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 32.9% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.850% of the first $5 billion, 0.800% of the next $5 billion, 0.750% of the next $10 billion, 0.700% of the next $10 billion, 0.650% of the next $50 billion, 0.630% of the next $50 billion, 0.620% of the next $100 billion and 0.615% of any excess thereafter. Putnam Management has contractually agreed, through April 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% (0.10% prior to January 1, 2015) of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $39,352 Class IB 31,099 Total $70,451 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements and were reduced by $3,622 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $58, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $110,952 Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $28,450,787 $37,894,878 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Putnam VT International Value Fund15 Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/15 Year ended 12/31/14 Year ended 12/31/15 Year ended 12/31/14 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 104,381 $1,065,151 109,190 $1,180,123 198,328 $1,906,619 370,017 $3,868,064 Shares issued in connection with reinvestment of distributions 87,043 906,115 97,990 1,069,066 57,201 589,748 66,672 720,721 191,424 1,971,266 207,180 2,249,189 255,529 2,496,367 436,689 4,588,785 Shares repurchased (900,313) (9,242,235) (1,082,398) (11,773,311) (775,940) (7,892,637) (987,985) (10,665,996) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund* $3,222,827 $22,017,733 $24,016,968 $1,905 $1,223,592 Total * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $71,500,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $494,178 Payables $218,685 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Forward currency contracts Total Foreign exchange contracts $(393,926) $(393,926) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Forward currency contracts Total Foreign exchange contracts $568,210 $568,210 Total 16Putnam VT International Value Fund This page intentionally left blank. Putnam VT International Value Fund 17 Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts # $86,608 $123,095 $42,948 $36,082 $6,695 $790 $25,060 $45,898 $16,597 $69,087 $28,294 $13,024 $494,178 Total Assets Liabilities: Forward currency contracts # — 7,091 16,863 8,202 — — — 97,739 — — 88,790 — 218,685 Total Liabilities $— $— $— $— $— $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $116,004 $— $— $— $— $— $— $— $— $— $— Net amount $86,608 $— $26,085 $27,880 $6,695 $790 $25,060 $(51,841) $16,597 $69,087 $(60,496) $13,024 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. 18 Putnam VT International Value Fund Putnam VT International Value Fund 19 Federal tax information (Unaudited) For the reporting period, total interest and dividend income from foreign countries were $2,962,720, or $0.32 per share (for all classes of shares). Taxes paid to foreign countries were $266,775, or $0.03 per share (for all classes of shares). The fund designated 1.77% of ordinary income distributions as qualifying for the dividends received deduction for corporations. 20Putnam VT International Value Fund About the Trustees Putnam VT International Value Fund 21 *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2015, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President, Treasurer, and Clerk Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Putnam Vice President and Chief Legal Officer Since 2007 Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments, Putnam Investments and Nancy E. Florek (Born 1957) Putnam Management, and Putnam PutnamManagement Vice President, Director of Proxy Voting and RetailManagement Corporate Governance, Assistant Clerk, and Susan G. Malloy (Born 1957) Associate Treasurer James F. Clark (Born 1974) Vice President and Assistant Treasurer Since 2000 Chief Compliance Officer Since 2007 Since 2016 Director of Accounting & Control Associate General Counsel, Putnam Services, Putnam Investments and Investments, Putnam Investment PutnamManagement Management, and Putnam Retail Management (2003–2015) The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 22Putnam VT International Value Fund This page intentionally left blank. Putnam VT International Value Fund23 This page intentionally left blank. 24 Putnam VT International Value Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2015, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s [SEC] website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Custodian John A. Hill London, England SW1A 1LD State Street Bank and Trust Company Paul L. Joskow Kenneth R. Leibler Investment Sub-Advisor Legal Counsel Robert E. Patterson The Putnam Advisory Company, LLC Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 Independent Registered W. Thomas Stephens Public Accounting Firm Marketing Services PricewaterhouseCoopers LLP Putnam Retail Management One Post Office Square Boston, MA 02109 The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT International Value Fund 25 This report has been prepared for the shareholders H515 of Putnam VT International Value Fund. VTAN024 298640 2/16 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2015	$39,529	$ — $6,826	$ — December 31, 2014	$38,737	$ — $6,711	$ — For the fiscal years ended December 31, 2015 and December 31, 2014, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $749,419 and $568,776 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
